



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Sansalone, 2013 ONCA 226

DATE: 20130410

DOCKET: C54341

Simmons, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Vincenzo Sansalone

Appellant

Gregory Lafontaine, for the appellant

Nicholas E. Devlin and Jeanette Gevikoglu, for the
    respondent

Heard: March 27, 2013

On appeal from the conviction entered on July 22, 2011 by
    Justice R. Clark of the Superior Court of Justice, sitting without a jury, and
    the sentence imposed by Justice Clark on September 15, 2011.

By the Court:

[1]

The appellant was convicted of conspiracy to traffic in
    4-Hydroxybutanoic acid (GHB).  He was sentenced to five years imprisonment,
    after one years credit for pre-trial custody and stringent conditions of
    pre-trial release.  He appeals from his conviction and, if leave be granted,
    from the sentence imposed.

A.      Conviction Appeal

[2]

In his factum, the appellant advanced three grounds in support of his
    conviction appeal.  He argued that: (1) the trial judge erred in his assessment
    of the credibility of the Crowns main witness, David Atwell, a police agent;
    (2) the trial judge further erred by finding that the
certiorari
judgment of this court in
R. v. Sansalone
, 2010 ONCA 281, had binding
    effect at this trial; and (3) the verdict is unreasonable.  We reject these
    arguments.

(1)

Trial Judges Credibility Assessment

[3]

During oral argument, the appellants multi-facetted attack on the trial
    judges assessment of Atwells credibility narrowed considerably.  In the end,
    the appellant advanced only two complaints.  He contended, first, that the
    trial judge erred in his evaluation of Atwells credibility by relying on the
    absence of any demonstrated inconsistencies between Atwells testimony at the
    appellants trial and his evidence at the separate trial of the majority of the
    conspirators in the conspiracy to traffic GHB (approximately 8 accused
    persons).

[4]

We disagree.

[5]

The trial judge provided clear and detailed reasons for his conclusion
    that Atwells testimony at the appellants trial regarding the appellants
    involvement in the conspiracy was both credible and reliable.  He specifically
    addressed the shortcomings and frailties of Atwells evidence identified by the
    appellants trial counsel and counsel for the appellants co-accused, including
    Atwells status as a witness with a criminal history and his self-interest as a
    paid police agent.  The trial judge also repeatedly directed himself that
    Atwells evidence should be approached with caution.  Further, he explicitly
    accepted the submission of the appellants co-accused that [t]he fact that
    convictions have resulted from [Atwells] testimony in other cases cannot be
    used as corroborative evidence.

[6]

The trial judge observed, correctly, that much of Atwells testimony was
    confirmed by surreptitious recordings of the conversations and meetings to
    which he attested and, in respect particularly of the appellant, the
    reliability of his testimony was confirmed by Atwells notes made shortly after
    the events in question and delivered to the police.  The trial judge found as a
    fact that the two pertinent meetings took place and that the appellant was
    present at and participated in both, in the manner recounted by Atwell.  Having
    considered the various weaknesses in Atwells testimony emphasized by defence
    counsel, the trial judge concluded that Atwell was careful when it came to
    observing and recording the events about which he testified at the appellants
    trial.

[7]

The trial judges lengthy reasons confirm that his mention of the lack
    of any demonstrated inconsistencies between Atwells testimony at the
    appellants trial and his evidence at the trial of the other conspirators was
    but one of numerous factors considered by him in his comprehensive assessment
    of Atwells credibility.  His impugned remarks must be viewed in this context. 
    Fairly read, the comments at issue were simply an observation that, contrary to
    the defence submissions, there were few inconsistencies in Atwells testimony
    at this trial.  The record amply supports this conclusion.

[8]

The appellants second complaint about the trial judges credibility
    assessment concerns his reference to the rule in
Browne v. Dunn
(1893), [1894] 6 R. 67 H.L. (Eng.) as an additional consideration relevant to
    the evaluation of Atwells trial testimony.

[9]

This complaint, in our view, must fail.  Even if the trial judges
    invocation of the
Browne v. Dunn
principle was inappropriate on the
    facts of this case, his reasons indicate that he nonetheless cautioned himself
    that there was cause to be wary of Atwells evidence, including his status as
    a paid police agent.  Thus, notwithstanding any defence failure to comply with
Browne
    v. Dunn
during Atwells cross-examination, the trial judge did not exclude
    evidence or make any determination based on this failure.  On the contrary, he
    proceeded to evaluate Atwells evidence in the sceptical and cautious manner
    urged by the defence.

(2)

The Verdict is Reasonable

[10]

We
    also reject the appellants remaining grounds of appeal from conviction.  As
    his counsel readily acknowledged, the appellants assertion that the verdict is
    unreasonable was advanced merely to protect his future right of appeal on this
    issue.  The argument was neither developed nor vigorously asserted before this
    court.

(3)

Binding Nature of
R. v. Sansalone

[11]

Finally,
    the appellants challenge to the trial judges reliance on this courts
certiorari
-related
    decision in
R. v. Sansalone
is misconceived.  That decision involved
    an appeal to this court by the appellant from the dismissal of his application
    to quash his committal for trial.  In dismissing the appeal, this court was
    concerned with a question of statutory interpretation, namely, whether the
    definitions of sell and traffic under the
Controlled Drugs and
    Substances Act
, S.C. 1996, c. 19 were sufficiently broad to capture the
    activity of facilitating the payment for drugs after delivery, so as to
    establish participation in a conspiracy to traffic drugs for the purpose of
    ss. 465(1)(c) and 467.12(1) of the
Criminal Code
, R.S.C. 1985, c.
    C-46.  This courts ruling on this issue was the determination of a question of
    law.  Accordingly, as the trial judge recognized, this courts decision was clearly
    binding on the trial court as a matter of legal principle.

[12]

Nothing
    in this courts previous decision in
R. v. Sansalone
determined whether
    the appellant, in fact, engaged in the activities in question so as to render
    him a member of the alleged conspiracy to traffic GHB.  That was a decision for
    the trial judge.

[13]

And
    that was precisely the inquiry that the trial judge carried out.  Having done
    so, he was satisfied, on the criminal standard of proof, that the appellant was
    a member of the conspiracy charged.  Nothing in the trial judges reasons
    suggests that he misapprehended the import of this courts decision in
R.
    v. Sansalone
or that he failed to conduct the analysis of the evidence
    that was his task alone to undertake.

[14]

For
    the reasons given, the conviction appeal is dismissed.

B.      Sentence Appeal

[15]

The
    appellant raises one issue on his sentence appeal.  He submits that the trial
    judge erred by treating as an aggravating factor on sentencing the fact that
    GHB is commonly used to put into the drinks of unsuspecting third parties,
    mainly women, so as to render them unable to effectively resist others who seek
    to take sexual advantage of them.  This statement, the appellant says, finds
    no support in the evidentiary record at this trial.

[16]

We
    also reject this submission.

[17]

The
    trial judge appreciated, as acknowledged by the Crown at trial, that GHB is
    used for various purposes.  His sentencing reasons contain a discussion of the
    nature of GHB, a drug that appellate courts have recognized as a notorious
    date-rape drug: see for example,
R. v. Strickland
, 2012 BCCA 276, at
    para. 14.  The appellant does not dispute this characterization of the nature
    of GHB.

[18]

It
    is implicit in the unchallenged identification of GHB as a notorious date-rape
    drug that one of its uses is for the criminal purpose of facilitating
    non-consensual sex with third-party victims, including women.  In his reasons,
    the trial judge simply took account of this potential wrongful use of the drug.

[19]

We
    see no error by the trial judge.  He was alert to the fact that the appellant
    was not the actual vendor of the drug, who might be said to know [that the drug]
    is going to be administered to an unsuspecting third party.  Nonetheless, he
    held that the appellant must accept responsibility for the nature of the
    transaction to which ... he willingly lent his assistance.

[20]

We
    agree.  In facilitating payment for the GHB, the appellant was a willing
    participant in a conspiracy to utilize the GHB in whatever manner might follow,
    including its potential use as a date-rape drug.

[21]

It
    must also be emphasized that the quantity of GHB seized in this case was
    enormous: approximately 600 litres.  Indeed, this court was informed that, at
    the time of trial, this GHB seizure was the largest of its kind in Canadian
    history. The sheer volume of GHB seized, coupled with its acknowledged
    potential for this particular illegal use, were proper and necessary
    considerations on sentencing.

[22]

In
    our view, the trial judge made no error in his sentencing analysis and the
    sentence imposed is entirely fit.

[23]

Accordingly,
    we grant leave to appeal sentence, but dismiss the sentence appeal.

Released:

APR 10 2013                                    Janet
    Simmons J.A.

E.A.
    Cronk J.A.

E.E.
    Gillese J.A.


